Citation Nr: 1038905	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  10-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied entitlement to the benefits currently sought 
on appeal.  After the Veteran perfected an appeal in this regard, 
a July 2010 Decision Review Officer decision granted service 
connection for left ear hearing loss and then evaluated the 
Veteran's bilateral hearing loss as 20 percent disabling.  The 
Veteran has indicated that he is satisfied with that outcome and 
wishes to withdraw his appeal. 


FINDING OF FACT

On August 30, 2010, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
appellant that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal is deemed 
to be a withdrawal of the Notice of Disagreement and, if filed, 
the Substantive Appeal.  38 C.F.R. § 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  Id. 

On August 30, 2010, prior to the promulgation of a decision in 
this appeal, the Board received written notification, signed by 
the Veteran, indicating that he was satisfied with the recent 
grant of service connection for left ear hearing loss and 
subsequent evaluation of his bilateral hearing loss, and as such 
wished to withdraw the pending appeal regarding these issues.  

Therefore, the appeal is considered withdrawn as there remains no 
allegation of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is hereby dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


